          Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45

  UNITED STATES DISTRICT COURT                                 USDC SDNY
  SOUTHERN DISTRICT OF NEW YORK                                DOCUMENT
  ------------------------------- X                            ELECTRONICALLY FILED
  ROSS JACKSON and THE GARY A.                              :  DOC #: _________________
  ZEBROWSKI LIVING TRUST,                                   :  DATE FILED: 02/12/2020
UNITED STATES DISTRICT COURT                                :
SOUTHERN DISTRICT              OF NEW YORK
                             Plaintiffs,                    :
-----------------------------------------------------------x:
In re FANNIE      MAE 2008 SECURITIES
           -against-                                        ::   08 Civ.
                                                                No.   17 7831
                                                                          Civ.(PAC)
                                                                                 5276 (JFK)
LITIGATION                                                  ::   09 MD   2013 (PAC)
                                                                     OPINION & ORDER
  HARVEST CAPITAL CREDIT                                    ::
  CORPORATION and CHRISTALS                                 ::  OPINION & ORDER
-----------------------------------------------------------x
  ACQUISITION, LLC,                                         :
                                                            :
                             Defendants.                    :
  ------------------------------- X
HONORABLE PAUL A. CROTTY, United States District Judge:
  APPEARANCES

 FOR PLAINTIFFS ROSS JACKSON                   & THE GARY1 A. ZEBROWSKI LIVING TRUST:
                                          BACKGROUND
         John A. Hutchings
        The earlyDILL
         DILL      years of this decade
                         CARR            saw a boom
                                  STONBRAKER        & in home financing
                                                       HUTCHINGS,       which was fueled, among
                                                                      P.C.
         Yelena Graves
other things, by low interest
         STRONGIN       ROTHMANrates and lax credit conditions.
                                     & ABRAMS,       LLP        New lending instruments, such as

subprime  mortgages (high
 FOR DEFENDANT            credit risk
                      HARVEST         loans) and
                                   CAPITAL        Alt-A mortgages
                                               CREDIT               (low-documentation loans)
                                                          CORPORATION:
         S. Wade Malone
kept the boom
         Lucas going. Borrowers played a role too; they took on unmanageable risks on the
                   A. Westby
         Peter L. Munk
assumption  that theMULLINS
         NELSON     market would
                              RILEYcontinue to rise and that refinancing
                                         & SCARBOROUGH         LLP       options would always be

available
 JOHN F.  in the future. Lending
              KEENAN,     United discipline
                                    States  wasDistrict
                                                lacking in theJudge:
                                                               system. Mortgage originators did
         Plaintiffs
not hold these            Ross Jackson
               high-risk mortgage           andthan
                                  loans. Rather  the   Gary
                                                    carry       A. Zebrowski
                                                          the rising                Living
                                                                     risk on their books, the
 Trust (together,
originators sold their loans “Plaintiffs”)       bring market,
                             into the secondary mortgage this diversity        action
                                                               often as securitized packages
 against
known      Defendantssecurities
      as mortgage-backed Harvest   Capital
                                (“MBSs”).   Credit
                                          MBS markets Corporation
                                                      grew almost exponentially.
    (“Harvest”)
        But then theand   Christals
                     housing            Acquisition,
                             bubble burst.                 LLCfor
                                           In 2006, the demand  (“Christals”)
                                                                  housing dropped abruptly
 alleging common law breach of contract. Before the Court are
and home prices began to fall. In light of the changing housing market, banks modified their
  (1) Plaintiffs’ motion to withdraw their jury demand and strike
lending practices and became unwilling to refinance home mortgages without refinancing.
    Harvest’s jury demand; (2) motions by Harvest to exclude certain

1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations
                                                             1 in the Amended Complaint are taken as true.


                                                         1
expert testimony; and (3) cross-motions by Plaintiffs and

Harvest for summary judgment.    Christals filed for bankruptcy

soon after Plaintiffs initiated this action, and it has not

entered an appearance or otherwise responded to the Complaint.

For the reasons set forth below, Plaintiffs’ motion for summary

judgment is DENIED; Harvest’s motion for summary judgment is

GRANTED.    Plaintiffs’ and Harvest’s other motions are DENIED as

moot and this action is stayed until the bankruptcy proceedings

against Christals are resolved.

     I.    Factual Background

     The relevant facts are largely undisputed, and the

following is drawn principally from the parties’ statements

pursuant to Local Civil Rule 56.1 1 and from the relevant contract

documents themselves, the terms of which are not in dispute.

Specifically, the Court has relied on: (1) Plaintiffs’ 56.1

statement (Pls.’ Statement of Undisputed Material Facts (“Pls.’

56.1”), ECF No. 117); (2) Harvest’s response to Plaintiffs’ 56.1

statement (Def.’s Resp. to Pls.’ Statement of Undisputed



1 Local Civil Rule 56.1(a) requires the moving party to submit a “short
and concise statement, in numbered paragraphs, of the material facts
as to which the moving party contends there is no genuine issue to be
tried.” The nonmoving party, in turn, must submit “a correspondingly
numbered paragraph responding to each numbered paragraph in the
statement of the moving party, and if necessary, additional paragraphs
containing a separate, short[,] and concise statement of additional
material facts as to which it is contended that there exists a genuine
issue to be tried.” Local Civ. R. 56.1(b).


                                   2
Material Facts (“Def.’s 56.1 Resp.”), ECF No. 120); (3)

Harvest’s 56.1 statement (Harvest Cap. Credit Corp.’s Statement

of Material Facts on Summ. J. (“Def.’s 56.1”), ECF No. 124); (4)

Plaintiffs’ response to Harvest’s 56.1 statement (Pls.’ Resp. to

Harvest Cap. Credit Corp.’s Statement of Material Facts on Summ.

J. (“Pls.’ 56.1 Resp.”), ECF No. 127); and (5) the exhibits

attached to Plaintiffs’ Declaration of Counsel in Support of

Summary Judgment Motion (“Pls.’ Decl.”), ECF No. 115. 2

           A.   The Christals Purchase

     In 2012, Plaintiffs entered into a Purchase Agreement with

Christals (“the Purchase”) pursuant to which Plaintiffs sold

their interests in nine individual stores in the former

“Christals” retail chain.    (Pls.’ 56.1 ¶ 1; Def.’s 56.1 ¶ 1.)

The sales price for the assets Plaintiffs sold, together with

the sale of other assets included in the Purchase, was $6.8

million.   (Pls.’ 56.1 ¶ 2.)   Half of the purchase price ($3.4

million) was paid in cash; the other half was paid in the form

of Unsecured Subordinated Promissory Notes ($3.1 million) and

Contingent Subordinated Promissory Notes ($300,000) (together,

“the Promissory Notes”).    (Id.)   The Promissory Notes’ maturity

date was January 9, 2017.    (Id. ¶¶ 4–7.)


2
  Where possible, the Court has relied on the undisputed facts in
Plaintiffs’ 56.1 statement or 56.1 response. Unless otherwise noted,
citations herein to one party’s 56.1 statement alone indicates that
the cited factual assertion is not in dispute.


                                    3
     To partially finance the Purchase, Christals sought and

received debt financing in the amount of $3.13 million from

Harvest (“the Harvest Loan”) pursuant to a Securities Purchase

Agreement (“the Harvest Loan Agreement” or “the HLA”).       (Def.’s

56.1 ¶ 2.)    The Harvest Loan’s maturity date was October 9,

2016, but Christals had the discretion to redeem the Harvest

Loan prior to maturity.     (Id. ¶ 3; Pls.’ 56.1 Resp. ¶ 4.)

Pursuant to the HLA, Harvest received a Senior Secured

Promissory Note (“the Senior Note”) in the amount of $4.63

million. 3   (Pls.’ 56.1 ¶ 15.)

             B.   The Subordination Agreement

     Simultaneous to the Purchase and Harvest Loan, Plaintiffs,

together with Harvest, Christals, and each of Christals’ then-

subsidiaries, entered into a Subordination Agreement (“the SA”)

under which Plaintiffs agreed to subordinate the Promissory

Notes to the Harvest Loan.      (Def.’s 56.1 ¶ 10.)   Section 4(b) of

the SA provided in part:

     [Harvest] may at any time and from time to time, without
     the consent of or notice to [Plaintiffs], without
     incurring   liability   to  [Plaintiffs]   and   without
     impairing or releasing the obligations of [Plaintiffs]
     under [the SA], do any one or more of the following: .
     . . (ii) sell, exchange, release, or otherwise deal with
     any property pledged or mortgaged to secure or otherwise
     securing Senior Indebtedness [i.e., the Harvest Loan.]


3
  As recounted above, the Harvest Loan was $3.13 million. The
remaining $1.5 million of the Senior Note was never issued by Harvest.
(Pls.’ 56.1 ¶ 16.)


                                    4
(Id. ¶ 12, 13; Ex. A to Pls.’ Decl. (“The SA”), ECF No. 115-1, §

4(b).)   And,

     [Harvest] agrees that it shall not amend or modify the
     Senior Note Documents, or consent or grant any waiver
     thereunder, which would allow [Christals and its
     subsidiaries] to incur additional Indebtedness to
     Persons other than [Harvest] which is senior to the
     [Promissory Notes] other than (i) Indebtedness in a
     principal amount not exceeding $2,000,000[.]

(Def.’s 56.1 ¶ 12; Pls.’ 56.1 ¶ 111; The SA § 4(b).)

     Section 16 of the SA, titled “Termination”, stated:

     [The SA] shall remain in full force and effect until the
     indefeasible payment in full in cash of all Senior
     Indebtedness   [i.e.,   the   Harvest  Loan]   and   the
     termination of all commitments to lend or otherwise
     extend credit under the Senior Debt Documents, after
     which [the SA] shall terminate without further action on
     the part of the parties hereto.

(Def.’s 56.1 ¶ 13; Pls.’ 56.1 ¶ 64; The SA § 16.)

     On October 9, 2012, the Purchase was consummated, and the

Harvest Loan, the Promissory Notes, and the SA were executed by

the parties.    (Def.’s 56.1 ¶ 14.)

           C.   The Peekay Deal

     On December 31, 2012, Christals, its subsidiary, Peekay

Acquisition, LLC (“Peekay Acquisition”), and certain other

subsidiaries of both entities, entered into a Financing

Agreement (the “Peekay Financing Agreement” or “the PFA”) under

which Christals received approximately $38 million in term loans

to partially finance its acquisition of the “Peekay” store chain

(the “Peekay Deal”).    (Id. ¶ 15.)   The PFA provided for the


                                  5
making of Term A Loans in the amount of $27 million and Term B

Loans in the amount of approximately $11.2 million.    (Pls.’ 56.1

¶ 82.)    Section 5.01(d)(xxiii) of the PFA also established, as a

condition precedent to the effectiveness of the agreement, that

the Harvest Loan was to be paid in full.    (Pls.’ 56.1 Resp. ¶

16.)

       On the same day as the Peekay Deal, Christals and Harvest

entered into a Payoff Letter (“the Payoff Letter”) which stated

that, as of December 31, 2012, Christals owed the following

amounts for the Harvest Loan:

       Principal Balance    $3,130,000.00
       Cash Pay Interest       $39,081.52
       PIK Interest            $28,865.56
       Unused Line Fee         $13,833.33
       Total                $3,211,780.41

(Pls.’ 56.1 ¶¶ 96–97; Def.’s 56.1 ¶ 18; Ex. Q to Pls.’ Decl.

(“The Payoff Letter”), ECF No. 115-17, Table A.)    The PFA also

stated that Christals owed Harvest $3,211,780.41 as of December

31, 2012.    (Pls.’ 56.1 Resp. ¶ 20.)

       Pursuant to ¶ 3(ii) of the Payoff Letter, “to avoid

multiple wire transfers and to provide for an efficient closing,

the parties wish[ed] to eliminate certain unnecessary wire

transfers.”    (Def.’s 56.1 ¶ 21; The Payoff Letter ¶ 3(ii).)

Accordingly, Christals and Harvest agreed to consolidate the

$3,211,780.41 payment to Harvest for the Harvest Loan with a $2

million payment (“the Participation Amount”), less certain fees,

                                  6
from Harvest for Term B Loans made pursuant to the PFA (“the

Participation”) into a “Total Net Wire Amount”.      (The Payoff

Letter ¶ 3(ii), Schedule 1.)    This “Netting Transaction”

resulted in one wire payment to Harvest of $1,456,280.41, which

was calculated by subtracting the $1,755,500.00 that Harvest was

“deemed” to have paid for the Term B Loans—i.e., the $2 million

Participation Amount, less fees paid by Peekay Acquisition—from

the $3,211,780.41 that Harvest was owed for the Harvest Loan.

(Id. ¶ 3(ii), Schedule 1; Def.’s 56.1 ¶ 23.)      The cash wire

transfer, together with the Netting Transaction, constituted

payment in full of the Harvest Loan, (Pls.’ 56.1 Resp. ¶ 24;

Def.’s 56.1 ¶ 24), and served to extinguish the Harvest Loan,

(Pls.’ 56.1 Resp. ¶ 29; Def.’s 56.1 ¶ 29). 4    As a result, all of

Harvest’s liens in the assets of Christals and its subsidiaries

were terminated.   (Def.’s 56.1 ¶ 40.)

     Paragraph 3(i) of the Payoff Letter also established, as

conditions precedent to the effectiveness of the agreement,

     payment of the [$3,211,780.41 Harvest Loan] . . . in the
     following manner: (1) payment of the [$1,456,280.41]
     Total Net Wire Amount . . . ; (2) the purchase of the
     [Term B Loans] by [Harvest] . . . ; and (3) payment by

4
  As discussed below, “Plaintiffs admit [that] such [a] netting
transaction produced the same result as if the parties had used two
(2) gross wires.” (Pls.’ 56.1 Resp. ¶ 33.) Plaintiffs, however,
argue that the Netting Transaction described in ¶ 3(ii) of the Payoff
Letter “did not produce the same result as if the parties used two (2)
gross wires [with respect] to the provisions of the [SA] . . .
[because] it did not fulfill the [SA’s] requirement of ‘payment in
full in cash.’” (Id.)


                                  7
       Peekay Acquisition of [certain fees relating to the
       Participation].

(The Payoff Letter ¶ 3(i), Schedule 1.)

       For accounting purposes, Harvest treated the Harvest Loan

payoff and the Participation as separate wire transfers,

creating one journal entry for “Pay-off of Christals” in the

amount of $3,211,780.41, and one journal entry for “Funding of

Peekay/Christals” in the amount of $2 million.          (Def.’s 56.1 ¶

37.)

            D.   Plaintiffs’ Damages

       As part of the Peekay Deal, Christals pledged to the

transaction’s collateral agent, Cortland Capital Markets, LLC,

on behalf of the Term A and Term B Lenders, all of its ownership

interests in the assets that it had previously pledged to

Harvest under the Harvest Loan.       (Pls.’ 56.1 ¶¶ 90–91.)

Christals also incurred additional indebtedness of more than $38

million in the process.     (Id. ¶¶ 112–13.)       Pursuant to the PFA,

the “Final Maturity Date” for the Term A Loans and Term B Loans

was December 27, 2015, but this maturity date was later extended

by the Term A and B lenders on several occasions pursuant to

amendments to the PFA.     (Id. ¶¶ 153–54.)

       In the years after the Peekay Deal, Christals struggled to

remain profitable.     (Id. ¶ 159.)       With respect to the Harvest

Loan, which had terminated on December 31, 2012, the total debt



                                      8
service obligation that would have been required to satisfy the

loan when it matured on October 9, 2016, would have been

$5,579,692 ($2,449,692 in accrued interest, together with the

$3.13 million principal).     (Def.’s 56.1 ¶ 44.)   From December

31, 2012, to October 9, 2016, however, the total cash flows for

the original nine Christals stores that would have been

available for servicing Christals’ debt was $4,737,582—$842,110

less than the obligations due on the Harvest Loan at its

maturity.   (Id. ¶¶ 45–46.)    Janet Mathews (“Mathews”), who

served as the Chief Financial Officer of Peekay, Inc. from April

20, 2014 to December 9, 2016, testified that, by early January

2016, Christals was aware it was going to default on its loans

and it attempted to find buyers for the company, but the effort

was unsuccessful because Christals had too much debt.      (Pls.’

56.1 ¶¶ 155, 164–65.)

     On January 9, 2017, Christals defaulted on the Promissory

Notes by failing to pay all principal and interest in accordance

with the notes’ terms.    (Id. ¶¶ 10–11.)   On August 10, 2017,

Christals, together with numerous affiliated entities, initiated

bankruptcy proceedings in the U.S. Bankruptcy Court for the

District of Delaware.    (Id. ¶ 13.)   Mathews testified that

Christals filed for bankruptcy because of its inability to repay

the Term A Loans and Term B Loans.     (Id. ¶ 169.)



                                   9
           E.   Procedural History

     On July 12, 2017, approximately one month before Christals

filed for bankruptcy, Plaintiffs initiated this action, (ECF No.

1), and on July 24, 2017, they filed a “Corrected Complaint”

which included certain exhibits that Plaintiffs had erroneously

omitted from their initial filing, (ECF No. 11).      The Corrected

Complaint asserted one count against Christals for breach of the

Promissory Notes, and one count against Harvest for breach of

the SA.    Plaintiffs allege that Harvest’s conduct in connection

with the Peekay Deal breached § 4(b) of the SA by permitting

Christals to incur additional indebtedness to persons other than

Harvest, which was senior to the Promissory Notes and in excess

of $2 million.

     On August 29, 2017, Harvest moved to dismiss the Corrected

Complaint.   (ECF No. 22.)   On April 30, 2018, the Court denied

Harvest’s motion, (ECF No. 43), and on May 25, 2018, Harvest

filed its answer, which included a demand for a jury trial, (ECF

No. 48).   On May 30, 2018, Plaintiffs filed a separate demand

for a jury trial “on all issues.”     (ECF No. 49.)

     The parties proceeded to discovery, which was completed on

or around December 20, 2018, for all fact discovery, and March

15, 2019, for expert depositions.     On April 5, 2019, Plaintiffs

filed a combined motion to withdraw their jury demand and strike

Harvest’s jury demand, (ECF No. 91), to which Harvest filed an

                                 10
opposition, (ECF No. 94).    On June 13, 2019, Harvest filed three

separate motions to preclude testimony by Plaintiffs’ damages

expert, Mitchell S. Hoffman, (ECF No. 98), and their accounting

experts, David D. Tawil, (ECF No. 99), and Matthew D. Lausten,

(ECF No. 100).    Plaintiffs opposed all three motions.   (ECF Nos.

101, 104, 107.)   On June 21, 2019, the parties filed cross-

motions for summary judgment.    (ECF Nos. 114, 122.)   The Court

heard oral argument on all six motions on January 14, 2020.

     II.   Cross-Motions for Summary Judgment

     The Court begins its analysis with the parties’ dispositive

motions for summary judgment.

           A.   Legal Standard

     Summary judgment is appropriate where the moving party

shows that “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Psihoyos v. John Wiley & Sons, Inc.,

748 F.3d 120, 123–24 (2d Cir. 2014).   “In determining whether

summary judgment is appropriate,” a court must “construe the

facts in the light most favorable to the non-moving party and

must resolve all ambiguities and draw all reasonable inferences

against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d

Cir. 2011) (quotation marks omitted); see also Borough of Upper

Saddle River, N.J. v. Rockland Cty. Sewer Dist. # 1, 16 F. Supp.

3d 294, 314 (S.D.N.Y. 2014).

                                 11
     “It is the movant’s burden to show that no genuine factual

dispute exists.” Vermont Teddy Bear Co., Inc. v. 1-800 Beargram

Co., 373 F.3d 241, 244 (2d Cir. 2004); see also Berry v.

Marchinkowski, 137 F. Supp. 3d 495, 521 (S.D.N.Y. 2015).

“However, when the burden of proof at trial would fall on the

nonmoving party, it ordinarily is sufficient for the movant to

point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim,” in which case “the

nonmoving party must come forward with admissible evidence

sufficient to raise a genuine issue of fact for trial in order

to avoid summary judgment.” CILP Assocs., L.P. v.

PriceWaterhouse Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013)

(brackets and internal quotation marks omitted).    Further, to

survive a summary judgment motion, a nonmovant “need[s] to

create more than a ‘metaphysical’ possibility that his

allegations [a]re correct; he need[s] to ‘come forward with

specific facts showing that there is a genuine issue for

trial.’” Wrobel v. Cty. of Erie, 692 F.3d 22, 30 (2d Cir. 2012)

(emphasis omitted) (quoting Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)).    The nonmoving

party “may not merely rest on the allegations or denials of his

pleading.” Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009);

see also Guardian Life Ins. Co. v. Gilmore, 45 F. Supp. 3d 310,

322 (S.D.N.Y. 2014).

                               12
     “On a motion for summary judgment, a fact is material if it

might affect the outcome of the suit under the governing law.”

Royal Crown Day Care LLC v. Dep’t of Health & Mental Hygiene,

746 F.3d 538, 544 (2d Cir. 2014) (internal quotation marks

omitted).   At this stage, “[t]he role of the court is not to

resolve disputed issues of fact but to assess whether there are

any factual issues to be tried,” Brod, 653 F.3d at 164

(quotation marks omitted), and “to isolate and dispose of

factually unsupported claims,” Geneva Pharm. Tech. Corp. v. Barr

Labs. Inc., 386 F.3d 485, 495 (2d Cir. 2004) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 323–24 (1986)).   “[O]nly

admissible evidence need be considered by the trial court in

ruling on a motion for summary judgment.” Presbyterian Church of

Sudan v. Talisman Energy, Inc., 582 F.3d 244, 264 (2d Cir. 2009)

(quotation marks omitted).

     When cross-motions for summary judgment are made, the

standard is the same as that for individual motions. See Morales

v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001); Royal

& Sun All. Ins., PLC v. E.C.M. Transp., Inc., No. 14 Civ. 3770

(JFK), 2015 WL 5098119, at *2 (S.D.N.Y. Aug. 31, 2015).     “[E]ach

party’s motion must be examined on its own merits, and in each

case all reasonable inferences must be drawn against the party

whose motion is under consideration.” Morales, 249 F.3d at 121.

However, where the motion and cross-motion seek a determination

                                13
of the same issue, the Court may address them together. See

Royal & Sun, 2015 WL 5098119, at *2; Chartis Seguros Mex., S.A.

de C.V. v. HLI Rail & Rigging, LLC, 3 F. Supp. 3d 171, 179

(S.D.N.Y. 2014).

            B.   Analysis

     Plaintiffs and Harvest agree that no genuine dispute of

material fact exists and summary judgment is appropriate.

Naturally, both sides disagree as to who should prevail.

Plaintiffs obviously say they should win; Harvest obviously says

the opposite.     In the Court’s considered judgment, the defense

prevails.    Accordingly, for the reasons set forth below, summary

judgment is granted in favor of Harvest.

     “In order to recover from a defendant for breach of

contract, a plaintiff must prove, by a preponderance of the

evidence, (1) the existence of a contract between itself and

that defendant; (2) performance of the plaintiff’s obligations

under the contract; (3) breach of the contract by that

defendant; and (4) damages to the plaintiff caused by that

defendant’s breach.” Diesel Props S.r.l. v. Greystone Bus.

Credit II LLC, 631 F.3d 42, 52 (2d Cir. 2011).     “[T]he mere

violation of a contractual provision, standing alone, does not

constitute a ‘breach’ under New York law.     Plaintiff also must

demonstrate that it suffered damages as a result of the

violation.” Zamora v. Morphix Co., Ltd., No. 15 Civ. 6532 (KBF),

                                  14
2018 WL 1033228, at *7 (S.D.N.Y. Feb. 21, 2018) (vacating jury

verdict and granting judgment as a matter of law where there was

insufficient evidence to find that damages were suffered as a

result of the breach) (emphasis in original), aff’d, 764 F.

App’x 96 (2d Cir. 2019).

     Neither party disputes that the SA was a valid contract

under which Plaintiffs and Harvest performed.   Plaintiffs,

however, argue that after Harvest required them to accept the

unsecured and subordinated Promissory Notes in connection with

the sale of their stores to Christals—the cash portion of which

was financed by the Harvest Loan—Harvest subsequently breached

its promise that it would not allow Christals to incur

additional debt in excess of $2 million, senior to Plaintiffs’

debt, unless and until the Harvest Loan was paid in full in

cash.   Plaintiffs’ primary argument in support of summary

judgment is that the Netting Transaction did not constitute

“payment in full in cash” because the Peekay Deal merely

resulted in Harvest’s receipt of some cash for the Harvest Loan,

with the rest being repaid in the form of a promissory note via

the Participation.   Accordingly, Plaintiffs argue, Harvest

breached the SA by allowing Christals to incur more than $38

million in debt through the Term A and B Loans which caused

Plaintiffs to suffer millions of dollars in damages when



                                15
Christals later defaulted on the Promissory Notes and filed for

bankruptcy.

     Harvest counters that it is the party entitled to summary

judgment because the Netting Transaction satisfied the SA’s

requirement for repayment of the Harvest Loan, which terminated

the SA of its own accord.   Accordingly, Harvest argues, it could

not have violated any provision of the SA during the Peekay Deal

because the SA was no longer in effect when Christals incurred

the additional debt that was senior to the Promissory Notes.

Harvest also argues that Plaintiffs have failed to establish the

“market value” of the Promissory Notes when the alleged breach

occurred, nor how any breach by Harvest proximately caused any

of Plaintiffs’ loss where Christals is the party that owed the

money to Plaintiffs and it was Christals’ default many years

after the Peekay Deal that gives rise to Plaintiffs’ purported

damages.

     “[N]ominal damages are always available for breach of

contract.” T & N PLC v. Fred S. James & Co. of New York, Inc.,

29 F.3d 57, 60 (2d Cir. 1994); see also NAF Holdings, LLC v. Li

& Fung (Trading) Ltd., No. 10 Civ. 5762 (PAE), 2016 WL 3098842,

at *17 (S.D.N.Y. June 1, 2016).    Accordingly, the Court will

first consider Plaintiffs’ claim of breach—specifically, that

the Netting Transaction did not constitute “payment in full in

cash” under the SA’s termination provision—before scrutinizing

                                  16
Harvest’s claim that Plaintiffs have failed to establish

proximate causation or damages.    Here, Plaintiffs agree that the

cash wire transfer, together with the Netting Transaction,

indefeasibly paid the Harvest Loan in full and served to

extinguish the Harvest Loan.   (Pls.’ 56.1 Resp. ¶¶ 24, 29.)

Accordingly, the dispositive question turns on the definition of

the word “cash” in § 16, and whether the Netting Transaction

satisfied it.

     “[T]he initial question for the court on a motion for

summary judgment with respect to a contract claim is ‘whether

the contract is unambiguous with respect to the question

disputed by the parties.’” Law Debenture Tr. Co. of New York v.

Maverick Tube Corp., 595 F.3d 458, 465 (2d Cir. 2010) (quoting

Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d

76, 83 (2d Cir. 2002)).   “No ambiguity exists where the contract

language has ‘a definite and precise meaning, unattended by

danger of misconception in the purport of the [contract] itself,

and concerning which there is no reasonable basis for a

difference of opinion.’” Id. at 467 (quoting Hunt Ltd. v.

Lifschultz Fast Freight, Inc., 889 F.2d 1274, 1277 (2d Cir.

1989)) (alteration in original).       “Language whose meaning is

otherwise plain does not become ambiguous merely because the

parties urge different interpretations in the litigation, unless



                                  17
each is a ‘reasonable’ interpretation.” Id. (citation and

internal quotation marks omitted).

     “Ambiguity is determined by looking within the four corners

of the document, not to outside sources.” JA Apparel Corp. v.

Abboud, 568 F.3d 390, 396 (2d Cir. 2009) (quotation marks

omitted).   “If a court concludes that the contractual terms are

‘complete, clear, and unambiguous,’ it must proceed to interpret

those terms according to their ‘plain meaning.’” Great Minds v.

John Wiley & Sons, Inc., 204 F. Supp. 3d 507, 511–12 (S.D.N.Y.

2016) (quoting Law Debenture, 595 F.3d at 467).   “[E]xtrinsic

evidence is inadmissible to contradict an unambiguous contract.”

Broadway Nat’l Bank v. Progressive Cas. Ins. Co., 775 F. Supp.

123, 126 (S.D.N.Y. 1991), aff’d, 963 F.2d 1522 (2d Cir. 1992);

see also Law Debenture, 595 F.3d at 467–68.   “[U]nder New York

law, ‘a contract should not be interpreted to produce a result

that is absurd, commercially unreasonable or contrary to the

reasonable expectations of the parties.’” Atlas Partners, LLC v.

STMicroelectronics, Int’l N.V., No. 14 Civ. 7134 (VM), 2015 WL

4940126, at *5 (S.D.N.Y. Aug. 10, 2015) (quoting Greenwich

Capital Fin. Prods., Inc. v. Negrin, 74 A.D.3d 413, 415 (1st

Dep’t 2010)).

     The Court finds that the word “cash” is unambiguous and its

definite and precise meaning demonstrates that the Netting

Transaction complied with the SA’s requirements for repayment of

                                18
the Harvest Loan.   Plaintiffs cite In re Adler, Coleman Clearing

Corp., 263 B.R. 406 (S.D.N.Y. 2001), to argue that Harvest did

not receive payment in full in cash because “[i]n the plain

meaning of the word, ‘cash’ requires actual funds promptly

available.” Id. at 432.   In re Adler observed that Webster’s New

Universal Unabridged Dictionary (2d ed. 1979), “defines the term

as ‘money that a person actually has, including money on

deposit; ready money.’” Id.    Plaintiffs, however, ask the Court

to ignore the fact that In re Adler also cited Black’s Law

Dictionary (6th ed. 1990), which defined “cash” as “money or the

equivalent; usually ready money.” Id. (emphasis added). 5     At the

time the SA was executed, “equivalent” was defined as “[e]qual

in value, force, amount, effect, or significance” or

“[c]orresponding in effect or function; nearly equal; virtually

identical.” Equivalent, Black’s Law Dictionary (9th ed. 2009);

see also Equivalent, Merriam-Webster’s Collegiate Dictionary

(11th ed. 2011) (defining “equivalent” as, in part, “equal in

force, amount, or value”).




5
  Further, the definitions of “cash” at the time the SA was executed
both now include the modifier “or its equivalent”. See Cash, Black’s
Law Dictionary (9th ed. 2009) (defining “cash” as “1. Money or its
equivalent. 2. Currency or coins, negotiable checks, and balances in
bank accounts”); Cash, Merriam-Webster’s Collegiate Dictionary (11th
ed. 2011) (defining “cash” as “1: ready money” or “2: money or its
equivalent (as a check) paid for goods or services at the time of
purchase or delivery”).


                                 19
     Here, the Netting Transaction constituted payment in “cash”

and the “equivalent” of money because (1) Plaintiffs admit that

a transfer of funds by wire is a cash payment, (Pls.’ 56.1 Resp.

¶ 26), and the Netting Transaction “produced the same result

[between Christals and Harvest] as if the parties had used two

(2) gross wires,” (id.
                   --- ¶ 33); (2) Plaintiffs’ accounting expert,
David D. Tawil (“Tawil”), testified that Harvest’s actions would

have constituted payment in full in cash if the parties had

exchanged separate wire transfers in the gross amount of the

Harvest Loan payoff and the Participation Amount, (Ex. UU to

Pls.’ Decl. (“Tawil Dep. Tr.”), ECF No. 115-47, at 83:17–22,

102:16–20); and (3) the SA did not prohibit netting

transactions, which are commonly used to avoid additional

expenses and unexpected delay during closings; did not deny

Harvest the option of reinvesting back into Christals any of the

proceeds it was to receive from repayment of the Harvest Loan;

and did not give Plaintiffs any right to object to the manner in

which Harvest chose to use such proceeds.   Accordingly, although

the end result of the Peekay Deal left Harvest with money in its

bank account and a promissory note in the form of a Term B loan,

the way that end result was reached, together with Harvest’s

sole discretion to use the repayment proceeds in any way it

wanted, satisfied the SA’s requirement for repayment of the

Harvest Loan: here, two simultaneous payments of (1) money, in

                               20
the form of an approximately $1.5 million balance increase via

the wire, and (2) the equivalent of money, in the form of an

approximately $1.75 million balance increase and corresponding

decrease for the Term B Loans that Harvest simultaneously

acquired using a pre-designated portion of the Harvest Loan

repayment.

     Plaintiffs counter that the Netting Transaction was a

“sham” and offer deposition testimony to establish that

Christals never intended to repay the Harvest Loan in one wire

payment and the payoff of the loan was contingent on Harvest’s

participation in the Term B Loans.   Such testimony, however,

does not give rise to ambiguity or create a dispute that is

genuine with respect to the proper interpretation of (1)

“payment in full in cash” and, especially, what Plaintiffs and

Harvest understood “cash” to mean when they negotiated and

executed the SA approximately three months prior to the Peekay

Deal, and (2) the Payoff Letter’s terms regarding the netting of

wire payments, both of which are clear, unambiguous, and subject

to a plain meaning. See, e.g., Law Debenture, 595 F.3d at 467

(“[A] written agreement that is complete, clear and unambiguous

on its face must be [interpreted] according to the plain meaning

of its terms, without the aid of extrinsic evidence.”)

(citations and internal quotation marks omitted; second

alteration in original).   Further, courts have specifically

                                21
ruled that simultaneous netting transactions “actually occurred”

and they are not “shams” simply because of the netting aspect of

the transaction. See In re CM Holdings, Inc., 301 F.3d 96, 108

(3d Cir. 2002) (“A circular netting transaction, where different

loans and payments are deemed to occur simultaneously (and

thereby offset each other), is not by definition a factual

sham.”); see also Am. Elec. Power Co. v. United States, 326 F.3d

737, 745 (6th Cir. 2003) (citing with approval In re CM

Holdings).   Indeed, Plaintiffs’ argument “strain[s] the contract

language beyond its reasonable and ordinary meaning,” Bethlehem

Steel Co. v. Turner Constr. Co., 141 N.E.2d 590, 593 (N.Y.

1957), where their own expert agreed that payment in full in

cash would have occurred if Harvest had exchanged payments

instead of netting the wires, (Tawil Dep. Tr. 102:16–20), and he

agreed that netting wire payments can be “an appropriate thing

to do” when closing a transaction, (id. 84:4–85:25).

     Finally, the Court is persuaded that an absurd and

commercially unreasonable result would arise if it adopted

Plaintiffs’ interpretation of § 16, which essentially boils down

to acknowledging that the termination provision would have been

satisfied if the parties had physically exchanged two separate

payments, but the provision was not satisfied because the

parties exchanged one consolidated payment—even though the final

result was exactly the same and there are commercially

                                22
reasonable and prudent reasons for the one consolidated payment.

“Under New York Law, the Court cannot interpret a contract so as

to reach such a result.” Atlas Partners, 2015 WL 4940126, at *12

(rejecting the plaintiff’s unreasonable interpretation); see

also Cole v. Macklowe, 99 A.D.3d 595, 596 (1st Dep’t 2012)

(“[S]uch interpretation of the agreement runs afoul of the well

settled principle that a contract should not be interpreted to

produce an absurd result, one that is commercially unreasonable,

or one that is contrary to the intent of the parties.”).

     Accordingly, because there is no genuine dispute that the

Netting Transaction satisfied the requirement of “indefeasible

payment in full in cash,” and Plaintiffs agree that under such

circumstances Harvest did not breach the SA by releasing its

liens and allowing Christals to incur additional debt, 6 summary

judgment in favor of Harvest is appropriate.

     III. Motions to Preclude Expert Testimony and Withdraw and
     Strike Jury Demands

     Because the Court finds that Harvest is entitled to summary

judgment and dismisses Plaintiffs’ claims against it with


6 Plaintiffs acknowledge that, “[h]ad Harvest been paid in full in cash
for its loan of $3,211,780.41 on December 31, 2012, the [SA] would
have terminated, the Termination Provisions of the Security Agreement
and the two (2) Pledge Agreements for the release of collateral would
have become operative, and Harvest would have satisfied Section
3.2(c)(iii) of the [Harvest Loan Agreement]. In such case, no
violation of Section 4(b) of the [SA] would have occurred, and Harvest
could have been repaid its full indebtedness and released the
collateral without breaching the [SA].” (Pls.’ Opp’n at 13.)


                                  23
prejudice, the Court denies as moot Harvest's motions to

preclude the testimony of Plaintiffs' expert witnesses, and it

denies as moot Plaintiffs' motion withdraw their demand for a

jury trial and to simultaneously strike Harvest's demand for a

jury trial.

     IV.    Conclusion

     For the foregoing reasons, Plaintiffs' motion for summary

judgment is DENIED; Harvest's motion for summary judgment is

GRANTED.     The parties' other motions are DENIED as moot.

     The Clerk of Court is directed to terminate the motions

docketed at ECF Nos. 91, 98, 99, 100, 114, and 122, and

terminate Harvest Capital Credit Corporation as a defendant.

The Clerk of Court is further directed to stay this action until

the bankruptcy proceedings against Christals are resolved.

Plaintiffs are directed to inform the Court when those

proceedings are complete, or whether they wish to withdraw their

claims against Christals and close this case.

SO ORDERED.

Dated:     New York, New York
           February 12, 2020
                                ~ i ~~)    John.Keenan
                                    United States District Judge




                                  24
